Citation Nr: 0211100	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  91-46 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and P.F.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to January 
1958.

By a February 1991 RO decision, the veteran's application to 
reopen a claim of service connection for a low back 
disability was denied.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board).  In a February 1992 
decision, the Board determined that new and material evidence 
had been submitted to reopen the claim, and remanded the case 
for further development.  In June 1994, the Board again 
remanded the claim.  The case was later returned to the Board 
and in a February 1998 decision, the veteran's claim was 
denied.
 
The veteran appealed the February 1998 Board decision to the 
United States Court of Appeals for Veteran's Claims (Court).  
By an October 1998 Court Order, the Board's February 1998 
decision was vacated and the matter was remanded.  In April 
1999, the Board remanded the veteran's claim to the RO for 
further development.  In August 2000, the Board again denied 
the veteran's claim.  In an August 2001 Court order, the 
Board's August 2000 decision was vacated and the matter was 
remanded for readjudication under the Veterans Claims 
Assistance Act (VCAA). 


FINDINGS OF FACT

1.  Any low back complaints in service were acute and 
transitory, and arthritis of the low back was initially 
manifested many years after service.

2.  Any current low back disability is not attributable to a 
disease or injury in service.



CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service and arthritis of the low back may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1946 to January 
1958.

A review of the veteran's service medical records shows that 
he was examined for enlistment purposes in April 1946, at 
which time his spine was normal.  In February and March 1948, 
he was examined and his spine was normal.  In February 1950, 
the veteran complained of a backache for which heat was 
administered.  A back injury, disease, or disability was not 
noted.  In March 1950, an examination revealed his spine was 
normal. 

In June 1952, the veteran complained of a backache.  On 
physical examination, no abnormalities of the back were 
indicated, and it was specifically noted that he had no 
lumbosacral strain.  The impression was hypochondria versus 
malingering. 

In August 1952, the veteran reported a one day history of a 
low backache and said he had a feeling that "something 
slipped."  He was subsequently hospitalized for a few days.  
Examination during hospitalization was essentially negative.  
X-rays revealed an asymmetrical L5 articulation. 

In August 1953, the veteran reported having a head cold and a 
back ache.  A back condition was not diagnosed.

In January 1954, the veteran complained of low back pain and 
an inability to straighten up, which he recalled had happened 
seven or eight times in the previous five years.  It was 
noted that X-ray studies performed in August 1952 were 
essentially negative.  He was found to have considerable 
spasm but no radiation.  His back was taped and he was given 
medication.  

In July 1954, the veteran complained of two days of severe 
low back pain and it was reported he had six or seven 
recurrences since August 1952.  An examination found spasm of 
the lumbar muscles.  He was strapped and prescribed diathermy 
and medication.  

In November 1954, the veteran presented for treatment, 
complaining of an injury to the right side and right lower 
back.  An examination revealed a bruise at the right side of 
the back and a possible strained ligament.  He was to receive 
moist heat and alcohol massage.  He returned for treatment in 
early December 1954, complaining of sharp pain in the right 
lower back and the right lower leg, the latter from 
previously found myositis ossificans.  There was no 
diagnostic impression or assessment reported for the back.

In late March 1955, the veteran was seen with the complaint 
of two days of muscular spasm in the lumbar region.  The 
referral note indicated several previous episodes and no 
evidence of trauma or physical exertion as a cause.  The 
consultant reported a negative X-ray (radiology report was 
read as showing a congenital sixth lumbar vertebra and an 
anomalous articulation on the left at the lumbosacral 
junction) and an old history of myositis of the paravertebral 
muscles with a recent flare-up.  The examiner found the 
veteran normal neurologically with negative straight leg 
raising.  He had a trigger point for pain to the left of L4 
and L5 that was accentuated by forward flexion.  He received 
an injection, and it was recommended that he assume light 
duty, and receive medication and a heat massage.

The veteran's spine was reported as normal on medical 
examinations in March 1956 and April 1956, with no pertinent 
history reported on the April 1956 examination. 

In March 1957, a medical survey board convened to evaluate 
the veteran's complaints.  Related physical examinations did 
not report any abnormal physical findings for the low back.  
A medical board report in late 1957 did not refer to the low 
back.

In his initial application for VA benefits, received in 
February 1958, the veteran mentioned having received heat 
treatment for the back in service.  

In April 1958, the veteran underwent VA examinations.  The 
veteran's complaints were limited to the right thigh and 
headaches.  An examination of the musculoskeletal system did 
not refer to the low back.  The veteran did mention having 
"some low backache" to the psychiatric examiner and recalled 
having received attention directed to the back in service. 

In June 1958, the RO denied service connection for a back 
disorder; this decision was not appealed. 

There are no pertinent medical records dated in the 1960s.

In 1975, the veteran complained of low back pain with 
sciatica.  The diagnosis was paravertebral muscle spasm.  An 
X-ray was reported as noting no significant abnormality.  

Hospitalizations in 1977 and 1978 were unremarkable for low 
back problems.  

In June 1980, the veteran complained of recurrent low back 
pain for about a week with no specific history of injury.  He 
was assessed as having a low back strain.  

A clinical record entry dated in early 1981 noted the 
veteran's medical history included low back pain.  However, 
the summary for hospitalizations in April and October 1981 
were unremarkable.  

A chest X-ray obtained during VA hospitalization in early 
1983 was read as showing degenerative changes of the thoracic 
spine.  There was a contemporaneous neurosurgical clinic 
record reference to neuropathy probably on the basis of 
degenerative disease of the spine.  

Chronic low back pain was also reported in early 1984.

A summary of VA hospitalization in May 1988 is unremarkable 
regarding the low back.  A September 1988 clinical record 
entry mentioned the veteran's service and that he had a back 
injury.  He reported in late November 1988 that he had low 
back pain for three months and it was noted in the record 
that x-rays showed degenerative joint disease of the spine.  
A contemporaneous X-ray of the lumbosacral spine was read as 
showing disc space narrowing and degenerative changes at L4-
L5, consistent with degenerative disc disease.  Other 
contemporaneous reports mention -- rule out bilateral 
sciatica for recently reported low back pain, and note a long 
history of back pain since 1956, worse in the previous three 
months, with no specific injury.  A herniated nucleus 
pulposus, L4-L5 was to be ruled out.  A CT scan of the lower 
spine was read as showing a probable congenital narrowing 
defect of L3-L4 that, combined with disc bulging, caused 
significant spinal stenosis.  There was also degenerative 
change at the L4-L5 facet joints bilaterally.

VA records dated in early 1989 mention low back pain and, in 
February 1989 it is reported that the veteran had this for 
many years.  Through 1992, chronic low back pain is 
occasionally mentioned and in May 1992 it was noted he denied 
any injury to the back.  There is a record reference late in 
1991 to the veteran's complaint of chronic low back pain 
since 1957.  

At an RO hearing in 1991, the veteran recalled the back 
complaints in service and treatment thereafter.

In August 1992, the veteran underwent a VA examination, 
during which he reported having the onset of low back pain in 
1947.  He said he underwent treatment at Qaunset Naval 
Station.  The examiner indicated he had completed a review of 
VA records since 1971, which showed a back problem was first 
referenced in 1975.  The examiner stated the veteran's 
service records were not available but that he could not find 
a reference to an injury during service.  Following an 
examination, the diagnosis was low back syndrome.

The veteran was hospitalized at a VA facility in September 
1992 to evaluate his chief complaint of left buttock pain of 
about a year.  Spinal stenosis and lower back pain were 
reported.  

In late 1992, the veteran underwent a decompressive 
laminectomy and foraminotomy, L2-L5 at a VA facility.

In August 1993, the veteran underwent a VA compensation 
examination, during which he reported he had hurt his back 
gradually over a period of time in service.  He was noted to 
have back problems in 1948, and his pain gradually increased 
since that time.  The provisional clinical diagnosis was 
lumbar spondylosis.  A VA X-ray of the lumbar spine in late 
1993 was read as showing grade I spondylolisthesis in 
addition to degenerative changes and laminectomy.

In June 1994, the Board remanded the veteran's case to the RO 
for further development. 

In May 1995, the veteran underwent a VA compensation 
examination.  The veteran claimed he had back pain in 1947 
and "Injury in the Naval station where he worked" on the Navy 
base.  The examiner stated that the veteran "has no history 
of any back injury during his service".  It was also reported 
that he did experience back pain and had some medical 
treatment for his back, that the back pain had been 
intermittent throughout his life.  The diagnostic impressions 
included chronic low back pain since 1947 started while in 
the Navy, with no history of a back injury, and L3 to L5 
laminectomy for spinal stenosis.

In 1996, the RO requested that the May 1995 VA examiner opine 
on the specific questions the Board asked to have addressed 
in the June 1994 remand.  The record includes an unsigned 
handwritten addendum dated in June 1996 and appended to a 
copy of the May 1995 examination report and June 1996 
lumbosacral spine x-ray.  The opinion was that the current 
back condition, identified as degenerative joint disease "of 
disc" involving the lumbosacral spine and status post lumbar 
spine laminectomy, is not related to symptoms experienced in 
service.  (Given the context in which the unsigned addendum 
appears in the record, it seems plausible to conclude that it 
is the opinion of the same examiner who prepared the May 1995 
VA examination report.)

In April 1999, the Board remanded the veteran's case to the 
RO for further development.  Pursuant to the Board's April 
1999 remand, the RO obtained VA medical records that 
essentially duplicate evidence previously considered.  In 
addition, a request to specified VA medical facilities for 
any record of treatment during the 1950s and 1960s did not 
produce any additional records for the veteran.  In this 
regard, it is specifically noted that a December 1999 letter 
to the RO from a VA Correspondence Clerk, Ms. C.T., revealed 
she was unable to locate any VA medical records of the 
veteran from the 1950s to the 1960s.  

In May 1999, the veteran underwent another VA compensation 
examination.  The examiner obtained a history from the 
veteran, which was to the effect that he injured his back in 
service but could not remember how.  He said that he had 
significant back pain during active duty and was treated for 
such.  The examiner also indicated he had reviewed the 
veteran's service medical records and specifically referred 
to treatment for back complaints documented in the service 
medical records.  It was also remarked that the veteran was 
vague about his back pain during service.  Following an 
examination, the examiner opined that the veteran's current 
back disability was chronic back pain due to osteoarthritis 
and failed back syndrome.  The examiner opined that the 
veteran had a subtotal laminectomy for L3-L5 level spinal 
stenosis, which was due to degenerative disease of the spine, 
and that trauma caused a ruptured disc.  The examiner 
concluded that the present back disorder was "not related to 
service connected back condition, not related to military 
service".  

II.  Legal Analysis 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the February 1991 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the February 1991 rating decision, statement of the case 
(issued in June 1991), and supplemental statement of the case 
(SSOC) (issued in September 1992, May 1993, November 1993, 
August 1996, July 1997, July 1999, and February 2000) and 
numerous letters over the years informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

The Board also notes that the SOC and SSOCs advised the 
veteran of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no other specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the veteran's 
claim three times (in 1992, 1994, and 1999) in an attempt to 
ensure that the evidentiary record was complete.  Extensive 
efforts were made to obtain all pertinent records bearing on 
his claim for service connection for a back disability, 
including all outstanding VA medical records.  In this 
regard, it is noted that in a December 1999 letter to the RO, 
C.T., a VA Correspondence Clerk, indicated that after a 
complete and thorough search, she was unable to locate any VA 
medical records for the veteran from the 1950s and 1960s; as 
such, no further efforts need be made to obtain these 
records.  Further, the veteran has not identified any other 
outstanding records.  Additionally, the veteran was afforded 
VA examinations in 1992, 1993, 1995, and 1999.  The Board 
acknowledges the repeated objection that previous Board 
remands were not complied with, resulting in inadequate VA 
examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this regard, the most recent VA examination, completed in 
May 1999, established the nature and etiology of the 
veteran's back disability not only through a comprehensive 
examination of the veteran but also through an analysis of 
his medical history as told by the veteran and as seen in his 
actual service medical records.  Following a review of the 
record and an examination, an opinion was rendered; and this 
opinion is consistent with earlier VA examinations, as well 
as the record as a whole.  In sum, the Board find that the 
record contains sufficient evidence to make a decision on the 
claim; an additional VA examination is not necessary.  VA has 
fulfilled its duty to assist.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In general, congenital or developmental defects may not be 
service-connected because they are not considered "injuries" 
under VA law and regulations.  38 C.F.R. § 3.303(c).  
However, congenital or development defects may be service-
connected where a superimposed injury occurs during, or as a 
result of, active service.  VA O.G.C. Prec. Op. No. 82-90 
(July 18, 1990).  Service connection may be granted for 
diseases of congenital, developmental, or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted an "aggravation" of the 
disease.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the instant case, a review of the service medical records 
(1946-1958) shows that the veteran's spine was normal on 
enlistment examination in April 1946.  Thereafter, his 
service medical records reveal several isolated episodes of 
acute and transitory back problems which received one-time 
treatment (i.e. required only one visit to medical 
personnel).  It is acknowledged that in August 1952, the 
veteran was hospitalized after complaining that something 
"slipped" in his lower back.  The initial diagnosis was a 
lumbar strain.  During the course of his hospitalization, no 
further findings were made and it was noted that his physical 
examination was absolutely negative.  It is noted, however, 
that X-ray studies revealed an asymmetrical L-5 articulation.  
Later, in March 1955, it was noted that he had a congenital 
sixth vertebrae and an anomalous articulation at the 
lumbosacral junction (left side).  Notably, there were 
absolutely no complaints, treatment or diagnoses of back 
problems in the last few years of service, from 1956 to 1958.

Post-service medical evidence shows that when the veteran was 
examined by VA in April 1958, he did not complain of current 
back problems and a back disability was not diagnosed.  There 
are no pertinent records from the 1960s.  In 1975, the 
veteran was diagnosed as having a paravertebral muscle spasm.  
X-rays of the spine noted no abnormalities.  In June 1980, he 
was diagnosed as having a low back strain.  In 1983, an X-ray 
study showed degenerative changes of the thoracic spine.  A 
contemporaneous neurological clinic record similarly shows 
degenerative disease of the spine.  CT studies in 1988 were 
noted as showing a probable congenital narrowing defect of 
L3-L4 which combined with disc bulging to cause significant 
stenosis.  From 1988 onward, the record consistently shows 
that the veteran has been diagnosed as having degenerative 
joint and disc problems of the lumbosacral spine.

In sum, the record shows isolated low back problems in 
service which were acute and transitory and which resolved 
without residual disability.  There is no evidence of 
arthritis during service or within one year of the veteran's 
service discharge.  When the veteran underwent his first VA 
examination in 1958, he did not complain of any back problems 
and a back disability was not diagnosed; however, it is 
acknowledged that he reported some back problems in service.  
Thereafter, there is a complete absence of evidence showing 
low back complaints, treatment, or diagnoses in the 1960s.  
While the veteran has alleged having received back treatment 
at VA during the 1950s and 1960s, exhaustive efforts to 
unearth such records have not yielded any pertinent evidence.  
The first post-service medical evidence of low back problems 
was in the mid 1970s, which is well over one  decade after 
service.  From the 1980s onward, the record clearly shows 
that the veteran has chronic low back problems.

In sum, given the rather lengthy absence of symptomatology 
after service, of well over 10 years, the Board finds that 
there is no continuity of symptomatology since service.  
McManaway v. West, 13 Vet. App. 60 (1999).  Despite the lack 
of continuity of symptomatology, service connection may still 
be established provided that there is evidence showing that 
the condition was incurred in service.  38 C.F.R. § 3.303(d).  
In this regard, there are several opinions on file regarding 
the etiology of the veteran's low back disability.

The veteran underwent VA compensation examinations in 1992, 
1993, 1995, and 1999.  An August 1992 VA examination report 
reflects the opinion that the first documentation of back 
problems was in 1975.  It is also acknowledged that the 
examiner did not review the entire record and did not have 
access to records prior to 1971.  An August 1993 VA 
examination report does not speak to the etiology of the 
veteran's back condition.  A May 1995 VA examination report 
reflects that the veteran reported having sustained a back 
injury in service.  Thereafter, the examiner commented that 
the veteran had no history of a back injury in service and 
then rendered the diagnostic impression that the veteran had 
chronic low back pain since 1947, which started while he was 
in the Navy.  In an attempt to comply with the Board's June 
1994 remand which requested that an examiner render an 
opinion as to the relationship between the veteran's current 
back disability and the symptoms that he experienced in 
service, the RO requested that an addendum to the May 1995 VA 
examination be made.  A June 1996 addendum is to the effect 
that the veteran's back condition, which consisted of 
degenerative joint disease involving the lumbosacral spine, 
status post lumbar spine laminectomy, was not related to 
symptoms in service.  

Finally, in May 1999, the veteran underwent another VA 
compensation examination.  This examination report is 
significant in that it acknowledges both the veteran's self-
reported medical history as well as objective documentation 
of his medical history as seen in his service medical 
records.  Following an examination of the veteran as well as 
a review of his medical history, it was opined that the 
veteran's back disability was not related to service.  The 
examiner acknowledged the veteran's back problems in service 
but apparently found such to be acute and transitory, 
resolving without residual disability.  

The Board concedes that not all of the aforementioned VA 
examinations (discussed above) were comprehensive or 
addressed the pertinent matter in this case.  Accordingly the 
Board remanded the case several times so that the veteran 
would be afforded an adequate medical examination which 
addressed the dispositive question in this case which is the 
nature and etiology of his current back disability.  The 
Board accords the May 1999 VA examination report, which 
discounts the relationship between the veteran's back 
disability and service, as having considerable probative 
value given the foundation for such, including an examination 
of the veteran and an analysis of his medical history.  
Guerrieri v. Brown, 4 Vet.App. 67 (1993). 

Conversely, the Board accords little probative value to the 
May 1995 VA examination report, which indicated that the 
veteran had low back pain which began during service.  In 
this regard, it is noted that there is no indication that the 
examiner reviewed the claims file (including his service 
medical records) prior to rendering his opinion.  Rather, the 
opinion appears to be largely based on the veteran's own 
self-reported history.  Grover v. West, 12 Vet. App. 109, 112 
(1999), affirming LeShore v. Brown, 8 Vet. App. 406 (1995).  
Further, the record suggests that the very same examiner who 
prepared the aforementioned May 1995 opinion later clarified 
his opinion via a June 1996 addendum.  This June 1996 
addendum is to the same effect as the May 1999 VA examination 
report.  Both the 1996 and 1999 VA opinions discount an 
etiological relationship between the veteran's back 
disability and service.  In conclusion, the Board finds the 
most probative evidence on file is against the veteran's 
claim of service connection. 

Finally, it is acknowledged that the veteran was noted as 
having a congenital defect of his spine (as seen on X-rays) 
during service.  Nevertheless, service connection for such is 
not warranted as there is no evidence of a superimposed 
injury during or as a result of service.  Finally, if it is 
assumed, again, for argument sake, that the congenital defect 
is acquired (i.e. developmental), service connection for such 
would similarly be precluded as there is no evidence of 
inservice aggravation.  

While the veteran appears to argue that his current back 
problems are related to service, he is not competent to 
render such an opinion as he is a layman, possessing no 
medical expertise or training.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions). 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


ORDER

Service connection for a low back disability is denied. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

